Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3, 4, 7-10, 13, 14, 16, 17, 20-123, 125-144, 146-178, 180-192, 194, and 195 are pending.
Claims 2, 5, 6, 11, 12, 15, 18, 19, 124, 145, 179, 193, and 196-212 are canceled.
Claims 9, 10, 13, 14, 16, 17, 36-42, 47, 48, 80, 81, 95-123, 125-144, 146-178, 180-192, 194, and 195 are withdrawn.
Claims 1, 7, 20, 27-29, 54, 60, 63, 66, and 89 are currently amended.
Claims 1, 3, 4, 7, 8, 20-35, 43-46, 49-79, and 82-94 are under examination on the merits.

Objections Withdrawn
The objection to claims 54 and 89 is withdrawn in view of the claim amendments, dated 06/29/2022.

Rejections Withdrawn
35 U.S.C. 112(d)
The rejection of claim 66 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in view of the claim amendments, dated 06/29/2022.

35 U.S.C. 102(a)(1)
The rejection of claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017) is withdrawn in view of the cancellation of the claim, see claim amendments, dated 06/29/2022.

Rejections Maintained
35 U.S.C. 103
The claim rejections of record under 35 U.S.C. 103 have been maintained.

Nonstatutory Double Patenting
The provisional nonstatutory rejections of record have been maintained.

Response to Arguments
In Applicant Arguments, dated 06/29/2022, Applicant asserts that neither Pillarisetti et al. nor Jansson et al., alone or in combination, teach or suggest combination therapy using multiple large molecule therapeutics, much less the administration of multiple antibodies that bind different targets on the same cell. As indicated in the Non-Final Rejection, dated 09/27/2022, Pillarisetti et al. teach that multiple myeloma (MM) may be treated with a BCMA/CD3 bispecific antibody. Furthermore Jansson et al. teach that MM may be treated using an anti-CD38 antibody, and Jansson et al. teach that said anti-CD38 antibodies may be administered in combination with an additional therapeutic antibody. Based upon these teachings, one of ordinary skill in the art would have had ample motivation to administer both a BCMA/CD3 bispecific antibody and an anti-CD38 antibody to individuals suffering from MM, because there would have been a reasonable expectation that such a method would provide a therapeutic benefit to MM patients.
Applicant further asserts that “both therapeutics [a BCMA/CD3 bispecific antibody and an anti-CD38 antibody] recruit different immune cells to the tumor cell, and one of ordinary skill in the art would have expected that such co-localization of immune cells could compromise the efficacy of both therapeutics. For example, the efficacy of the T-cell redirecting therapeutic relies on the formation of an intimate immune synapse between the T-cell and the cancer directing therapeutic, and any disruption of this interaction would reduce the potency of the bispecific antibody. Furthermore, the efficacy of the anti-CD38 therapeutic requires effective recruitment of an effector cell via the Fc domain of the antibody - accordingly, any steric interruption of the interaction between the anti-CD38 antibody and effector cell, for example by another antibody or recruited T-cell, would interrupt the activity of this therapeutic.” These arguments have been fully considered but are not deemed persuasive, because Applicant has provided no evidence for why an additional antibody (or antibody bound to a T cell) would sterically interfere with the interaction between an anti-CD38 antibody and an effector cell. Applicant is reminded that “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (‘An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.’)”
Applicant further asserts that “Example 2 of Applicants’ specification describes the results of a study in which the efficacy of a BCMAxCD3 bispecific antibody (JNJ-957) was assessed in samples collected from newly diagnosed and relapsed/refractory multiple myeloma patients treated with daratumumab. As shown in Figures 29 and 30, even low concentrations of JNJ-957 significantly improved lysis in bone marrow cells obtained from daratumumab-exposed patients. In addition, Example 2 of Applicants’ specification illustrates that JNJ-957-mediated lysis of RPMI 8226 multiple myeloma cell line was enhanced when using sequential peripheral blood mononuclear cells obtained from patients exposed to daratumumab treatment as effector cells (Figure 34). Finally, the combination of JNJ-957 and daratumumab achieved an improved effect on killing MM cells obtained from daratumumab naive patients (Figures 38-40). Overall, the results presented in Example 2 demonstrate that in vivo pretreatment with daratumumab augmented the ex vivo efficacy of JNJ-957, and the combination of JNJ-957 and daratumumab ex vivo resulted in enhanced efficacy. Therefore, Applicants’ specification demonstrates that the combination of a T-cell redirecting therapeutic with an anti-CD38 antibody provides significantly improved anti-cancer activity. Additionally, as shown in Exhibit A (filed herewith), in relapsed/refractory multiple myeloma (RRMM) patients treated with both teclistamab (JNJ-957) and daratumumab, the overall response rate was 76.5% among the response-evaluable patients, and the overall response rate was 73.7% in patients with prior anti-CD38 exposure. As illustrated in Supplemental Figure 2 of Exhibit A, treatment with teclistamab and daratumumab resulted in peripheral T-cell activation, including induction of CD38+/CD8+ T-cells.” 
These arguments have been fully considered, and upon consideration of the figures in the specification, it has been determined that the specification provides evidence of a synergy between daratumumab (anti-CD38) and JNJ-957 (BCMA/CD3 bispecific antibody) in the treatment of MM. Both Figures 29 and 30 demonstrate that daratumumab exposure prior to the administration of JNJ-957 significantly increases the lysis of MM cells. Figures 38-40 demonstrate that a combination of JNJ-957 and daratumumab improves the efficacy of JNJ-957 in newly diagnosed MM patients who have not been pretreated with daratumumab. Therefore Applicant has demonstrated synergy between daratumumab and JNJ-957 in the treatment of MM; however Applicant’s evidence of unexpected results is not commensurate in scope with the claims. For example independent claim 1 recites a method of treating cancer, comprising administering a T cell directing therapeutic that binds CD3 and an anti-CD38 antibody; however the claim does not recite the administration of the BCMAxCD3 bispecific antibody, JNJ-957, nor does the claim recite the administration of an anti-CD38 antibody that is daratumumab. Finally claim 1 does not recite the treatment of MM. Likewise independent claim 60 recites a method of treating cancer, comprising administering a BCMAxCD3 bispecific antibody and an anti-CD38 antibody; however the claim does not recite the administration of the BCMAxCD3 bispecific antibody, JNJ-957, nor does the claim recite the administration of an anti-CD38 antibody that is daratumumab. Finally claim 60 does not recite the treatment of MM. Given that Applicant’s evidence of unexpected results is not commensurate in scope with the claims, the claim rejections under 35 U.S.C. 103 have been maintained.
Lastly Applicant asserts that since the claims are not prima facie obvious in view of the prior art references cited, the nonstatutory double patenting rejections of record should be withdrawn based on a similar reasoning. This argument has been fully considered but is not deemed persuasive. As indicated above, the claims are prima facie obvious in view of the prior art, and following a similar reasoning detailed in the Non-Final Rejection, dated 01/27/2022, the instant claims are obvious over the claims of copending Application No. 16/412,831 in view of the references cited. The nonstatutory double patenting rejections of record have therefore been maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642